Title: Form of Recruiting Commission, [28 November] 1779
From: Jefferson, Thomas
To: 


WILLIAMSBURG, [28 November] 1779

ToGentleman:

  You are appointed, and forthwith are to proceed, to recruit men to serve in the infantry of this commonwealth. Each man is to receive at the time of enlistment a bounty which with that heretofore received shall make seven hundred and fifty dollars to serve during the war, and the following articles of clothing, that is to say: A coat, waistcoat, a pair of overalls, two shirts, a pair of shoes, and a hat; to be delivered at the place of rendezvous, and with the like articles every year after during his service, to be delivered at his station; and will be entitled to the same pay and rations as are allowed by Congress to the like soldiers in continental service, and during his continuance in the service will be supplied with goods by this state, at the following rates, viz. Osnabrugs at 1s. 6d. per yard, coarse hats at 7s. 6d. each, coarse shoes at 8s. per pair, coarse yarn stockings at 5s. per pair, rum or brandy at the rate of 10s. per gallon, whiskey at the rate of 5s. per gallon, and such other imported articles as may be necessary at the rate of 120 per centum upon the first cost. At the end of the war he will be entitled to one hundred acres of unimproved land, within this commonwealth. All soldiers who may be disabled in the service will be entitled to receive pensions during life. You are to be allowed one hundred and fifty dollars for each able-bodied soldier you shall enlist and  pass with the officer of review to be appointed for that purpose. You are to make return of your enlistments within from the date hereof, in person, or by letter, and continue to makereturns thereof afterwards.

Th: Jefferson

